DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 17 June 2022 is acknowledged.  The traversal is on the ground(s) that there would be no additional burden on the Examiner if all claims were examined in a single application.  This is not found persuasive because the requirements 37 CFR 1.475(a) have not been met in that the two groups of claims do not relate to a single inventive concept under PCT Rule 13.1.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear what is meant by “the radially-inner support” and “the radially-outer support” and there is no disclosure describing these features of the composite. The only disclosure directed to these terms is paragraph [0007] and this does not adequately describe what structures are defined by these terms or where precisely they are located on the composite structure. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, there is no clear antecedent basis for the terms “the radially-inner support”, “the radially-outer support” or “the opposing sides of the support membrane”, therefore, the scope of the claim is unclear. Also, it is unclear what is meant by “the opposing sides of the support membrane”. Since the membrane as shown in Fig. 2 is composed of four sides, it is unclear on which set of opposing sides the radially inner and outer supports are located.
In claim 8, there is no clear antecedent basis for the terms “the radially-outer end”, therefore, the scope of the claim is unclear.
	In claim 9, there is no clear antecedent basis for the terms “the radially-inner end”, therefore, the scope of the claim is unclear.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783